                 Case 20-10343-LSS    Doc 1662-5    Filed 11/13/20   Page 1 of 3




                                          Exhibit B-2

                          Expense Detail, October 1 – October 31, 2020




                                              10
4840-3093-6014
                       Case 20-10343-LSS                  Doc 1662-5            Filed 11/13/20            Page 2 of 3


                                                                                                                     Invoice Number: 21454458
                                                                                                             Invoice Date: November 13, 2020
                                                                                                                        Matter Name: Expenses
                                                                                                         Client/Matter Number: 0020234.00038
                                                                                                             Billing Attorney: Ernest Martin, Jr.




 Boy Scouts of America
 Attn: Steven P. McGowan, General Counsel
 1325 West Walnut Hill Lane
 Irving, TX 75015



                 _________________________________________________________________________________
                                                  REMITTANCE PAGE
                                    For Professional Services Through October 31, 2020

Total Fees                                                                                                                                 $0.00

Total Expenses                                                                                                                          $279.28

Total Fees, Expenses and Charges                                                                                                        $279.28

Total Invoice Balance Due                                                                                                       USD $279.28

                                               Haynes and Boone, LLP Tax Identification No: XX-XXXXXXX

                                                 CHECK PAYMENT INSTRUCTIONS
                                                               Haynes and Boone, LLP
                                                                  P.O. Box 841399
                                                               Dallas, TX 75284-1399

                                                   ACH PAYMENT INSTRUCTIONS
                                              For Credit to the Account of HAYNES AND BOONE, LLP
                                             ABA No.: 111-000-025 Operating Account No.: XXX-XX-XXXX-4

                                                   WIRE PAYMENT INSTRUCTIONS
                                          BANK OF AMERICA 100 West 33rd Street New York, NY 10001
                                              For Credit to the Account of HAYNES AND BOONE, LLP
                                           ABA No.: 0260-0959-3 Operating Account No.: XXX-XX-XXXX-4
                                   SWIFT Code - USD: BOFAUS3N  SWIFT Code - Foreign Currency: BOFAUS6S
                                                  Bank wire fees are the responsibility of the sender.

                           NOTE: For ACH / Wire payments, remittance details should be sent to: PaymentDetail@haynesboone.com
                        Please Reference: Invoice Number 21454458  Client Number 0020234.00038  Attorney Ernest Martin, Jr.

                           PAYMENT IS DUE UPON RECEIPT, UNLESS OTHERWISE AGREED.
                        Case 20-10343-LSS              Doc 1662-5         Filed 11/13/20     Page 3 of 3

Invoice Number: 21454458                                                                                   November 13, 2020
Matter Name: Expenses                                                                                            Page 2 of 2
Client/Matter Number: 0020234.00038
Billing Attorney: Ernest Martin, Jr.


For Professional Services Through October 31, 2020


                                                               Expenses

Date          Code Description                                                                                       Amount

09/02/20      FEE    File Time - Dallas County - 95th District Court                                                    $4.44

10/28/20      WST Westlaw - MULTI-SEARCH TRANSACTIONAL SEARCHES                                                         $0.00

10/28/20      WST Westlaw - MULTI-SEARCH DOCKETS DETAIL                                                                 $0.00

10/31/20      DOCR LexisNexis Risk Solutions GA Inc. - Document Retrievals                                             $45.80

10/31/20      OTH Lighthouse Document Technologies, Inc. - Other Expense                                              $141.00

10/31/20      DOCR LexisNexis Risk Solutions GA Inc. - Document Retrievals                                             $10.50

10/31/20      DOCR LexisNexis Risk Solutions GA Inc. - Document Retrievals                                             $77.54


Total Expenses                                                                                                        $279.28



                                                         Expenses Summary

                                         Description                               Amount

                                         Document Retrievals                       $133.84
                                         Filing Fee Expense                          $4.44
                                         Other Expense                             $141.00
                                         WestLaw                                     $0.00

                                         Total Expenses                            $279.28


Total Fees, Expenses and Charges                                                                                      $279.28

Total Amount Due                                                                                                 USD $279.28
